Citation Nr: 9902944	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to February 
1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the veteran's claim of entitlement to service 
connection for a right shoulder condition.

The Board notes that at her video conference hearing 
(conducted in November 1998), the veteran expressed her 
desire to seek increased ratings for both her arthritis of 
the thoracic spine and for her residuals of a 
cholecystectomy.  She also expressed her desire to give 
testimony as to both disabilities at the video conference 
hearing.  As such, to the extent that the veteran has 
submitted new claims for increased evaluations, the Board 
refers this matter to the RO, for development, as warranted.


FINDING OF FACT

Competent medical evidence has not been presented to show 
that the veteran's claimed right shoulder disorder is related 
to service or events therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
shoulder disorder is not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Veterans Appeals (Court) has held 
that the three elements of a well grounded claim for service 
connection are: 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304 (1998).


II.  Factual Background

With respect to the veteran's claim of service connection for 
a right shoulder disorder, the pertinent evidence of record 
consists of the veteran's service medical records, a VA 
examination (conducted in November 1994), correspondence and 
records submitted by the veteran's massage therapist, and the 
veteran's testimony at both her regional and video conference 
hearings (conducted in April 1997 and in November 1998, 
respectively).

The veteran's service medical records document the veteran's 
reported injury to her right shoulder/scapula, having pulled 
a muscle while moving in early 1982.  The veteran was 
initially assessed as having muscular strain.  Heat, Motrin, 
and decreased activity were prescribed.  A follow up visit 11 
days later found exquisite tenderness of the T4 and T5 
muscles.  The assessment was acute thoracic strain.  The 
veteran's trigger areas were injected with medication.  
Physical therapy was prescribed, and it was noted in a 
November 1982 entry, that the veteran complained of aching 
right scapula pain, worse after working with computers over 
the prior month.  It was also noted that the veteran had poor 
posture and body mechanics.  An additional November 1982 
entry indicated that the veteran did not return for any 
further physical therapy and that the maximum health benefit 
had been received as of that month.

Upon her separation examination (conducted in March 1985), 
the veteran reported having experienced a painful or 
"trick" shoulder, and it was so noted by the examiner.  The 
examiner also noted that the veteran did not have any 
complaints concerning her shoulder.  Whether it was the 
veteran's left or right shoulder was not indicated.

The November 1994 VA examination reflects the veteran's 
reported service medical history of having injured her right 
shoulder while moving.  It also reflects the veteran's 
complaints of right shoulder and upper back pain.  The 
veteran stated that the pain increased with any repetitive 
movement or any movement that required raising her arm.

Physical examination found the veteran's shoulders at the 
same level when standing.  There was some tenderness and 
spasms between the shoulder blades, more on the right side.  
The veteran's shoulder motion was equal bilaterally, and 
there was equal muscle bulk, tone, and strength in the upper 
extremities.  Her strength appeared to be within normal 
limits.

A contemporaneous x-ray study of the right shoulder was 
normal, and the examiner's pertinent diagnosis was recurrent 
myofascial strain, with no limitation of motion and normal x-
ray.  No opinion was expressed as to any relationship between 
the veteran's recurrent myofascial strain and her reported 
service history.

The correspondence (dated in April 1997) and records from the 
veteran's massage therapist indicate that the veteran had 
been experiencing pain in her right shoulder on the medial 
side of the scapula.  The veteran had been seen monthly for 
the past three years.  The initial evaluation noted the 
veteran's computer use in the fall of 1982 but did not 
reference the earlier in-service injury to the veteran's 
right shoulder in March 1992.  No opinion was expressed as to 
any relationship between the veteran's right shoulder pain 
and her military service.

At her RO hearing, the veteran testified that she injured her 
right shoulder in service in January 1982.  (Transcript (T.) 
at 2).  She also testified that she was treated with muscle 
relaxants, cortisone shots, and various other treatments, 
including heat.  Id.  The veteran stated that subsequent to 
treatment, in November 1982, she experienced a flare-up of 
her injury, due to working extensively on a computer at her 
job.  Id.  She also stated that she noted her "trick 
shoulder" on her separation examination and that she had 
been using home treatments since her injury.  Id.  The 
veteran reported having gone to massage therapists based upon 
recommendations by physical therapists.  (T. at 3).  She 
stated that she had not attempted to track down records from 
that period, when she was in California and Hawaii, but that 
these people were no longer in business.  Id.  As to 
treatment received in Colorado, the veteran testified that 
she was seeing two people for massage therapy, and she 
submitted additional correspondence and records.  Id.  She 
also stated that she had been told that she would probably 
have this condition for the rest of her life and that she 
would have to go through treatment.  Id.
At her video conference hearing, the veteran testified that 
she believed that her right shoulder injury was the result of 
two episodes while on active duty.  (T. at 3).  She stated 
that she had injured her shoulder in January 1982, while 
moving.  Id.  She was diagnosed at that time with right 
scapula injury and treated with cortisone shots, painkillers, 
and muscle relaxants.  Id.  Treatment lasted approximately 
three months.  Id.  The veteran also testified that in May 
1982, she assumed responsibilities that included computer 
work.  Id.  She believed that treatment received in November 
1982 for her right shoulder was from a computer-related 
injury due to the computer being placed at the wrong height.  
(T. at 4).  The veteran claimed to have received almost three 
months of therapy at that time.  Id.  She stated that she was 
told that she would probably have problems.  Id.  The veteran 
also stated that her experience had been that she needed 
treatment every three to four months.  Id.  When asked 
whether she had been receiving treatment, the veteran 
responded with the names of her massage therapist, her 
physical therapist, and her chiropractor.  (T. at 6).  When 
asked whether any of these individuals had given her a 
diagnosis, the veteran stated that she had right scapula 
pain, muscular in nature.  Id.  She also stated that it had 
been referred to as a trigger point.  Id.  When asked whether 
any of these individuals had indicated that they believed 
that her injury was related to service, the veteran testified 
that they believed that prolonged use of the computer caused 
this kind of injury.  (T. at 7).

II.  Analysis

The Board recognizes the veteran's contention that she is 
entitled to service connection for a right shoulder disorder.  
Specifically, the Board acknowledges the veteran's assertions 
that her claimed disorder was caused by an injury sustained 
while packing and moving in service and that it was 
exacerbated by the repeated use of a computer at her job.  
However, the Board must adhere to established laws and 
regulations in its determinations.  As such, the veteran's 
claim must be denied, as it is not well grounded.

Specifically, while the veteran's service medical records 
reference the initial injury to the veteran's right shoulder 
in early 1982 and document various complaints and physical 
therapy received by the veteran in connection with her right 
shoulder, they are silent as to any further complaints of and 
treatment for the veteran's right shoulder, subsequent to 
November 1992.  Indeed, it was specifically noted in the 
veteran's November 1982 physical therapy notes that she did 
not return for any further treatment after November 19, 1982.  
Also, while the veteran's separation examination recorded the 
veteran's "trick shoulder," it was specifically noted that 
the veteran had no present complaints concerning it.

Further, the correspondence and records from the veteran's 
massage therapist are silent as to any relationship between 
the post-service pain the veteran experienced in her right 
shoulder and the veteran's service.  Additionally, the 
November 1994 VA examination is also silent as to any 
relationship between the veteran's recurrent myofascial 
strain in her right shoulder and service.  In effect, there 
simply is no medical evidence of record showing a nexus, or 
link, between any post-service right shoulder disorder and 
her service.

Rather, the veteran has simply proffered her own assertions 
that her claimed right shoulder disorder is related to both 
the documented in-service injury to her right shoulder and 
her computer use on the job while in the service.  In this 
regard, there is no indication in the record that the veteran 
possesses the medical expertise required to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or 
diagnosis, competent medical evidence that the claim is 
plausible is required.  See Grottveit v. Brown, supra.  

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's claimed right shoulder disorder 
and events in service, including the documented right 
shoulder injury in early 1982, the veteran has not submitted 
a well grounded claim of entitlement to service connection 
for a right shoulder disorder.  See Caluza v. Brown, supra.

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
August 1997 supplemental statement of the case, the Board 
finds that the veteran was adequately informed of the 
evidence required in this case, as she was notified that 
there was no evidence of record linking her claimed right 
shoulder disorder to service, and afforded an opportunity to 
respond.  Moreover, by initially addressing the veteran's 
claim on the merits, the RO afforded greater consideration 
than warranted under the circumstances.  As such, the veteran 
is not prejudiced by the Board's more limited consideration.

Further, notwithstanding the veteran's testimony at her video 
conference hearing in November 1998, the veteran has not 
provided any indication of the existence of additional 
evidence that would make this claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this regard, the Board finds the 
veteran's testimony too speculative and vague.  Here, she 
stated that she had been diagnosed by these individuals as 
having right scapula pain, muscular in nature, and that they 
believed that prolonged computer use in the work environment 
could cause this type of injury.  However, the veteran did 
not state that any of these individuals had told her that her 
claimed in-service injuries, especially prolonged computer 
use, had caused her right shoulder disorder.  At most, the 
veteran's testimony references a general causation, not a 
specific causation, applicable to her situation.  Also, the 
correspondence and records from her massage therapist, one of 
the individuals named at her hearing, are silent as to any 
opinion relating the veteran's right shoulder pain to the 
events in service, contrary to the veteran's assertions.

The Board stresses that the veteran may attempt to reopen her 
claim should she obtain evidence relevant to the issue of 
service connection, specifically competent medical evidence 
of a nexus, or link, between the veteran's in-service 
injuries and her current, claimed right shoulder disorder.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met her burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.



- 9 -


